Citation Nr: 1111854	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-10 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of treatment at a private hospital from July 27, 2008 to July 30, 2008.  


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida.  


FINDINGS OF FACT

1.  Unauthorized medical expenses incurred at a private hospital from July 27, 2008 to July 30, 2008 were rendered in a continuing medical emergency.  

2.  VA facilities were not feasibly available to provide the unauthorized medical expenses incurred at a private hospital from July 27, 2008 to July 30, 2008.  The Veteran was denied transfer to a VA facility.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses incurred at a private hospital from July 27, 2008 to July 30, 2008 have been met.  38  U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2010); 38 U.S.C.A. § 1725 (as in effect prior to October 10, 2008); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  There is some question as to whether VCAA applies to claims for payment or reimbursement of unauthorized medical expenses.  In Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the United States Court of Appeals for Veterans Claims (Court) appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  In this case, a letter that complied with the requirements of VCAA accompanied the statement of the case in March 2009.  The Veteran filed a timely substantive appeal.  There was no further review by the VA medical center.  However, as the Board is granting in full the benefits sought on appeal, any error that might have been committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Criteria

There are two programs providing for payment or reimbursement of unauthorized medical expenses.  One program provides for payment or reimbursement for treatment of an adjudicated service-connected disability; or a non-service-connected disability associated with and held to be aggravating a service-connected disability; or any disability of a veteran who has a total disability, which is permanent in nature due to service-connected disability; or for any illness, injury, or dental condition in the case of a veteran who is a participant in a vocational rehabilitation program.  38 U.S.C.A. § 1728 (West 2002).  The record shows the Veteran received a Purple Heart, but there is no claim or other indication that the Veteran has a total service-connected disability or that the treatment at issue was for a service-connected disability.  Therefore, he does not qualify for payment or reimbursement under this program and its implementing regulations, 38 C.F.R. §§ 17.120, 17.121.  

As a person receiving regular health care at VA medical centers, the Veteran does meet the threshold requirement for payment or reimbursement under the other program, provided by the Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. § 1725 with implementing regulations at 38 C.F.R. § 17.1000 et seq.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment).  

The provisions of 38 U.S.C.A. § 1725 were changed by legislation that became effective October 10, 2008.  See Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008).  Specifically, the word "shall" in the first sentence replaced the word "may."  This made the payment or reimbursement by VA mandatory and non-discretionary, if the requirements for such payment were satisfied.  Under both versions, all of the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement.  The provisions became effective when the law was signed on October 10, 2008.  There was no specific effective date or applicability date indicated for the provision, but there is a general presumption against the retroactive effect of new statutes.  See Landgraf v. USI Film Products, 511 U.S. 244 (1994).  

Under both the former and revised versions of § 1725, the definition of the term "emergency treatment" was and is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B).  

Also changed by the revision was how long emergency treatment continued, once the definition of "emergency treatment" was met.  Under the former version, treatment is considered emergent until the Veteran is transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer.  Under the revised version, "emergency treatment" is continued until (i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if--(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no such facility agreed to accept such transfer; and (II) the non-VA facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a VA facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1)(C) (West 2002).  

The Board need not here determine whether § 1725 as revised effective October 10, 2008 is to be given retroactive effect.  Whether the version effective prior to October 10, 2008 or the version effective since October 10, 2008 is applied, the result is the same in this case.  

Discussion

In October 2008, the VAMC denied payment for an unauthorized hospital to hospital transfer.  The decision explained that the Veteran went to the private CRMC emergency room where he was evaluated and found to have a large pulmonary embolus.  Because they did not have any pulmonary services, he was transferred to another private facility, the SGMC.  There, he was placed in the MICU (medical intensive care unit).  After stabilization, he was transferred to a regular medical floor.  It was admitted that the Veteran's private physician at CRMC had contacted a doctor at the VAMC in an attempt to transfer the Veteran to the VAMC.  However, the VA doctor would not accept the Veteran at VA, but left them the option of contacting another VAMC.  

VA records show that the Veteran's private physician contacted a physician at the VAMC on July 26, 2008 requesting transfer for a diagnosis of pulmonary embolism.  The Veteran had been admitted for chest pain 4 days earlier and was found to have a large right pulmonary embolism with negative Doppler's.  He was without hemoptysis and was otherwise stable.  He was on lovenox and Coumadin and was waiting for his INR (international normalized ratio, for anticoagulant monitoring) to be therapeutic for discharge.  The Veteran's family had requested transfer to the VAMC.  The VA physician wrote:

However, it is unclear to me this is increase in level of care so a transfer is not warranted.  I discussed this with MAA as well as (another VA physician).  At this point, I do not think he needs to be transferred to this tertiary care facility as there is nothing different I would offer him in terms of care.  However, I have left them the option of contacting (another VAMC) for transfer, and the MAA was calling back to CRMC to give them information to call (the other VAMC).  

Conclusion

There is apparently no dispute that the original hospitalization at CRMC was required by a medical emergency.  Under the law, such an emergency continues until (i) such time as the Veteran can be transferred safely to a VA or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a VA or other Federal facility accepts such transfer if--(I) at the time the Veteran could have been transferred safely to a VA or other Federal facility, no such facility agreed to accept such transfer; and (II) the non-VA facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a VA or other Federal facility.  

In this case, the VAMC's own records document the attempts to transfer the Veteran to it.  The VA physician apparently denied transfer because he felt the VAMC could not offer the Veteran any additional benefit.  It is clear from the VA doctor's report that he envisioned continued hospitalization, which VA would have paid for as a continuation of the original emergency.  The VA doctor did not indicate that the Veteran was ready to go home.  In fact, there is no evidence that the Veteran was ready to go home.  Thus, we find that the emergency continued.  

The basis for the original decision is not clear but the statement of the case denied the claim because VA facilities were available.  That is definitely not the case, because the VA doctor denied transfer to the VAMC.  Thus, we find that VA facilities were not available to provide hospitalization in the continuing emergency.  

We note that the VA doctor told the Veteran's private physician that he could contact another VAMC.  There is no record that the VAMC of original jurisdiction made any attempt to obtain contact records from the other VAMC or requested such records from the private facilities.  Such action is required by VCAA at 38 U.S.C.A. § 5103A (West 2002).  More significantly, while the law speaks in terms of VA or other Federal facilities being available, it is clearly not the intent of the law to require a hospitalized Veteran or his family or his physician to shop around the extensive VA hospital system for a bed.  The key word is "feasibly" available.  In this case, the record does not show that any other VA or Federal facilities were feasibly available.  


ORDER

The claim of entitlement to payment or reimbursement for the cost of treatment at a private hospital, from July 27, 2008 to July 30, 2008, is granted..  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


